DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Response to Preliminary Amendment
	Claims 9-20 have been newly added; claims 5-8 have been amended; and claims 1-20 are currently pending. 

                                                       Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                  Information Disclosure Statement
	The information disclosure statement filed on 08/13/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (JP 2009-272528 A, hereinafter “Irisawa”) in view of Hamano et al. (US 2010/0089452 A1, hereinafter “Hamano”).

In regards to claim 1, Irisawa discloses (See, for example, Fig. 1(b)) a photoelectric conversion element comprising a pair of electrodes (101, 104), an active layer (102) provided between the pair of electrodes (101, 104), and an intermediate layer (105) provided between the active layer (102) and at least one of the pair of electrodes (104), wherein the intermediate layer (105) has a surface that is in contact with the active layer (102), the surface having a surface roughness having an absolute value greater than 0.22 nm but smaller than 1.90 nm (average surface roughness …2nm or less, See, for example, Abstract), and the active layer (102) is not less than 350 nm but not more than 800 nm in thickness.
	However, Irisawa is silent about the active layer having thickness not less than 350nm but not more than 800 nm. 

	Hamano while disclosing a photoelectric conversion device teaches the active layer having thickness not less than 350nm but not more than 800 nm (See, for example, Par [0105]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Irisawa by Hamano because this would help ensure the reduction of dark current. 
	
(105) is an electron transport layer (see, for example, Par [0025]).

In regards to claim 3, Irisawa discloses (See, for example, Fig. 1(b)) the electron transport layer (105) includes a polyalkylene imine or a derivative thereof, or a metal oxide (See, for example, Par [0025]).

In regards to claim 4, Irisawa discloses (See, for example, Fig. 1(b)) the electron transport layer (105) includes a metal oxide including zinc (See, for example, Par [0025]).

In regards to claim 5, Irisawa discloses (See, for example, Fig. 1(b)) the surface roughness is in a range of 0.55 nm to 1.24 nm (see, for example, Par [0024]).

In regards to claim 6, Irisawa as modified above discloses (see, for example, Fig. 1, Hamano) the thickness of the active layer (12) is not less than 400 nm but not more than 700 nm (See, for example, Par [0105]).

In regards to claims 7 and 16-20, Irisawa discloses (See, for example, Fig. 1(b)) a light detecting element (See, for example, Par [0032]).

In regards to claim 8, Irisawa as modified above discloses (see, for example, Fig. 1, Hamano) the active layer (12) includes an n-type semiconductor material and a p-type semiconductor material (See, for example, Par [0050]), and the n-type semiconductor material is fullerene or a fullerene derivative (See, for example, Par [0058]).

In regards to claim 9-11, Irisawa as modified above discloses (See, for example, Fig. 1(b), Irisawa) the surface roughness is in a range of 0.55 nm to 1.24 nm (See, for example, Par [0024]).

In regards to claim 12-15, Irisawa as modified above discloses (See, for example, Fig. 1, Hamano) the thickness of the active layer (12) is not less than 400 nm but not more than 700 nm (See, for example, Par [0105]).

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893